Citation Nr: 0025714	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-33 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran subsequently moved and his 
current address of record is in Oregon.

During this appeal, a Travel Board hearing was held before 
the undersigned Board Member, sitting at Fort Harrison, 
Montana.  In January 1998, the Board remanded the issues of 
entitlement to service connection for bilateral knee, 
bilateral ankle, low back, and neck disorders.  In subsequent 
rating decisions, the RO granted service connection for 
lumbar, cervical, and thoracic spine disorders.  Accordingly, 
the only issues currently on appeal concern service 
connection for bilateral knee and bilateral ankle disorders.  


FINDINGS OF FACT

1. The veteran does not have chronic residual disability from 
knee injuries in  service.

2.  There is no currently diagnosed bilateral ankle disorder 
or competent evidence of  a nexus between any current 
bilateral ankle disorder and service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.306 (1999).

2.  The claim of entitlement to service connection for a 
bilateral ankle disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in December 
1966 he complained of a painful right knee for the past two 
years due to an injury prior to service.  The diagnosis was a 
suspected torn meniscus of the right knee.  The records also 
show that in January 1967, he sprained his left ankle.  There 
are no hospital records for treatment in Vietnam of knee or 
ankle disabilities due to a fall November 1967.  However, the 
service medical records contain records dated in October 1968 
which note that the veteran fell 45 feet from a helicopter 
ladder in Vietnam and landed on his heels with a heavy back 
pack, resulting in a hospitalization for seven to ten days.  
It was further noted that since that incident, he had had 
progressive pain in his ankles and knees.  A provisional 
diagnosis was noted of traumatic arthritis both knees.   X-
rays were taken and were within normal limits except for 
hypertrophied tibial spines indicative of trauma.  The 
impression was trauma to knee.  Another record dated in 
November 1968 notes that the veteran had pain in both knees 
with activity.  The veteran underwent physical therapy on his 
knees.  A report of a hospitalization from December 1968 to 
January 1969 notes that the veteran had fallen from a 
helicopter while in Vietnam and had experienced some 
discomfort in his knees since that time.  It was further 
noted that the veteran was seen by the Orthopedic Service and 
no orthopedic disease was present.  On the June 1969 
separation examination report, the veteran reported a history 
of injury in a fall in Vietnam and problems with his legs 
since then.  The examiner noted joint pains.  The examination 
report, however, indicates normal lower extremities.

Several eyewitness statements note that the veteran fell from 
35 to 60 feet, was unable to walk, and was flown to an 
evacuation hospital.  Approximately two weeks later, the 
veteran was back in the field.

An April 1993 statement from D.S., a chiropractor, notes that 
he treated the veteran for numerous problems, including 
bilateral knee problems.

A July 1993 VA report of x-rays of the veteran's knees notes 
that there were no fractures, dislocation, or effusions.  The 
impression was normal knees.  An August 1993 VA treatment 
record notes a normal examination of the veteran's knees and 
ankles.  A January 1994 report from a VA physician notes that 
examination of the knees revealed no swelling or deformity, 
extension was to zero degrees and flexion to 140 degrees.  
McMurray's test was negative and no crepitus was felt.  The 
diagnosis was bilateral knee pain consistent with 
retropatellar pain syndrome.

At a hearing in December 1996 before a hearing officer at the 
RO, the veteran testified that he had injured his right knee 
and left ankle before service but had not had any problems 
with his left knee and right ankle prior to service.  He 
indicated that his current left knee and right ankle 
disabilities were the direct result of the helicopter 
incident in November 1967, and his pre-existing right knee 
and left ankle disabilities were aggravated by that incident.

An August 1997 statement from T. S, an osteopath, notes that 
the veteran suffered significant injury from a fall while on 
active duty and "it is quite likely and probable that . . . 
his knee problem is secondary to changes and are indeed 
secondary to these injuries."

The veteran testified at a Travel Board hearing in August 
1997 before the undersigned Board Member.  He described the 
fall in November 1967 and stated that he was in a division 
hospital for six to seven days after the fall.  Approximately 
three weeks after he was injured, he went back out on 
missions.  He testify that for the first four of five years 
after the fall, his ankles hurt so that he could not run and 
it hurt while he walked.

A July 1998 VA fee-basis orthopedic examination report notes 
that the examiner reviewed the veteran's file prior to 
examining him.  The veteran complained of knee problems with 
a sensitive area over the pre-patella tendon, associated with 
kneeling bilaterally.  He also reported that his ankles felt 
weak.  On examination, he walked normally with no limp.  The 
knees had full extension and flexion to 150 degrees.  The 
collateral and cruciate ligaments in both knees were intact.  
There was no effusion in either knee.  The patellas were in 
midline without crepitation.  McMurray's test was negative on 
both knees.  The veteran complained of tenderness along the 
medial joint line.  X-rays of the knees were within normal 
limits.  There was no evidence of degenerative, metabolic or 
traumatic disease of either knee.  The ankles had 
dorsiflexion to 40 degrees and plantar flexion to 60 degrees, 
without crepitation.  Collateral, medial and lateral 
ligaments were equal, strong, and intact in both ankles.  X-
rays of the ankles were within normal limits with no evidence 
of degenerative, metabolic or traumatic disease.  The 
examiner found no evidence of any demonstrable injury to the 
veteran's ankles or knees.

VA examinations of the veteran's spine in December 1999 and 
February 2000 showed that his deep tendon reflexes were equal 
at the knees and ankles.  Sensation was intact throughout.  
The February 2000 examination report notes that the veteran 
could stand on his heels and toes.

II.  Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  Under the law, a person 
who submits a claim for benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claim need not be conclusive but only possible to 
satisfy the initial burden of § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

To be a well-grounded claim there must be a medical diagnosis 
of a current disability; medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  In determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

To establish a well-grounded claim, the second and third 
elements can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

A.  Service Connection for Bilateral Knee Disorder

The evidence supports a finding that the veteran fell 
approximately 40 feet while in service and was at least 
temporarily unable to walk.  The Board finds that the claim 
for service connection for bilateral knee disorder is well 
grounded.  The veteran's service medical records show trauma 
to the knees.  The veteran's sworn testimony and several 
eyewitness statements confirm his fall, immediate inability 
to walk, and subsequent hospitalization.  In addition, the 
medical opinion by T. S. provides a nexus between the 
veteran's knee problems and injuries he sustained in service.

However, a review of all the evidence of record does not show 
that the veteran has a current bilateral knee disorder which 
was incurred in or aggravated by service.  The Board finds 
that the medical opinion from T. S. is not supported by the 
evidence of record and other medical evidence shows that the 
veteran does not have a current bilateral knee disorder which 
can be attributed to service.  Although the veteran was 
treated for painful knees in November 1968 and complained of 
painful knees during a hospitalization from December 1968 to 
January 1969, no orthopedic disease was found.  The physical 
examination in June 1969 was also negative for a bilateral 
knee disorder.  A January 1994 VA treatment record noted no 
physical knee disorder and the diagnosis was bilateral knee 
pain consistent with retropatellar pain syndrome.  The 
evidence shows that the veteran's current bilateral knee 
disorder consists of complaints of pain with no objective 
evidence of pain.  Although x-rays in October 1968 revealed 
hypertrophied tibial spines indicative of trauma, x-rays in 
July 1993 and July 1998 revealed no evidence of degenerative, 
metabolic or traumatic disease.

There is no objective medical evidence of a current bilateral 
knee disorder, or that the complained of painful knee 
disorder is related to service.  Accordingly, the claim must 
be denied.

B.  Service Connection for Bilateral Ankle Disorder

The claim for service connection for bilateral ankle disorder 
is not well grounded.  Although the veteran fell 
approximately 40 feet during service and was temporarily 
unable to walk, the evidence does not show that he has a 
current bilateral ankle disorder related to service.

The service medical records show that the veteran suffered a 
sprained left ankle in January 1967.  In October 1968, he 
reported progressive pain in his ankles since the fall from 
the helicopter ladder.  However, examination revealed no 
ankle disorder.  In addition, no ankle disorder was noted at 
the examination in June 1969.

Although the veteran provided sworn testimony in December 
1996 and again in August 1997 concerning injury to his ankles 
during service, the medical evidence does not show a current 
bilateral ankle disorder due to service.  A VA treatment 
record dated in August 1997 notes that x-ray films in 1993 
showed normal ankles.  The examination in July 1998 showed no 
evidence of any demonstrable injury to the veteran's ankles.  
Moreover, VA examinations in December 1999 and February 2000 
showed that deep tendon reflexes were equal at the ankles.  
Sensation was intact throughout.  In addition, at the 
February 2000 examination the veteran could stand on his 
heels and toes.  Accordingly, there is no medical evidence of 
a current bilateral ankle disorder and the claim for service 
connection must be denied.


ORDER

Service connection for bilateral knee disorder is denied.

The claim for service connection for bilateral ankle disorder 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

